Rao, Judge:
The instant appeal for reappraisement has been submitted for decision upon the following stipulation:
*582IT IS HEREBY STIPULATED AND AGREED by and between tbe attorneys for tbe parties hereto, subject to tbe approval of tbe Court, that tbe above-entitled appeal for reappraisement is limited to tbe items marked “A” and initialed LEM, by Examiner Lawrence Muilenburg, and is abandoned in all other respects.
IT IS FURTHER STIPULATED AND AGREED that as so limited the merchandise and tbe issues are the same in all material respects to the merchandise and issues involved in Indussa Corp. v. United States, C.A.D. 736 and that the record in said ease may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that the instant merchandise was appraised at the following list values less 27 percent discount plus 10 percent sales tax, plus export packing:
Set 370 at 465 BF
Set 371 at 690 BF
Set 374 at 455 BF
IT IS FURTHER STIPULATED AND AGREED that the prices at the time of exportation of the instant merchandise to the United States at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade were the appraised unit values less 40 percent plus 10 percent sales tax plus packing as invoiced.
IT IS FURTHER STIPULATED AND AGREED that this appeal may be submitted upon this stipulation.
Upon tbe agreed facts, I find foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the values of the merchandise so marked and initialed and that such values were the appraised unit values, less 40 per centum, plus 10 per centum sales tax, plus packing, as invoiced.
Judgment will be entered accordingly.